DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-10 are pending
Applicant’s election without traverse of Group II, claims 6-19 in the reply filed on 06/08/2022 is acknowledged.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/08/2022 and made FINAL.
Claims 6-10, drawn to a method for culturing an organoid comprising culturing cells in a composition comprising the compound RS-246204 have currently under examination on their merits.

Priority
Acknowledgement is made that the instant application entered the national stage 371 of PCT/KR2018/006057 filed on 05/29/2018 which claims benefit to REPUBLIC OF KOREA 10-2017-0065782 on 05/29/2017.
While a certified copy of the Foreign Priority Application required under 37 CFR 1.55 was received on 11/29/2019. However, priority has not been perfected because a certified English translation of the Foreign Priority Application, has not been received. 

Claim Interpretation
Claims 6-10 are drawn to a method for culturing an organoid, comprising: culturing cells in a composition comprising a compound with the chemical formula C16H13N5O2S, and as depicted structurally in claim 6. As taught by PubMed (previously cited 04/08/2022), this compound has several names including 3,7-dimethyl-8-quinolin-2-ylsulfanylpurine-2,6-dione, 878451-87-7, and RS-246204, amongst others. For ease of communication this chemical compound will be referred to as RS-246204.

Claim Objections
Claim 7 recites in part, “the cell”. However, it was established previously in claim 6 that the method comprises culturing “cells” not an individual cell. 
For compact prosecution claim 7 has been interpreted as limiting “cells”. 
Additionally, since stem cells are necessarily multiple cells they cannot be “a stem cell”, as further recited in claim 7, but must be “stems cells”. Furthermore, “stem cells” and “a population of stem cells” is redundant, as stem cells are necessarily stem cells. Finally, stem cells cannot be isolated tissue fragments, as currently recited in claim 7. Rather stem cells may be derived or isolated from tissue fragments.
Correction is required.

Objection to Color Drawings/Specification

MPEP 608.02, part VIII states: 

Color drawings and color photographs are not accepted in utility applications filed under 35 U.S.C. 111  unless a petition filed under 37 CFR 1.84(a)(2) or (b)(2)  is granted. Color drawings and color photographs are not permitted in international applications (see PCT Rule 11.13 ).
Unless a petition is filed and granted, color drawings or color photographs will not be accepted in a utility patent application filed under 35 U.S.C. 111. The examiner must object to the color drawings or color photographs as being improper and require applicant either to cancel the drawings or to provide substitute black and white drawings.      

Since the color petition of 0/13/21 was not granted in the decision of 03/09/22, the color drawings or color photographs are being objected to as being improper. Unless Applicant submits a renewed petition that is granted, Applicant is required to either cancel the drawings or to provide substitute black and white drawings. The specification is also objected to for reciting the requisite color petition language as the first paragraph of the brief description of the drawings in which the color petition of 08/13/21 was not granted. Unless Applicant submits a renewed petition that is granted, Applicant is required to amend the specification to remove the noted language, and also, if necessary, amend the section under brief description of the drawings to remove any language referencing color depiction in the drawings. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A method for culturing a small intestine organoid, comprising: culturing murine small intestinal crypt stem cells in a culture medium comprising RS-246204 at a concentration between 50 µM and 25 µM wherein the cell culture medium comprises DMEM/F-12, Hepes buffer solution, L-glutamine, penicillin-streptomycin solution, N-acetyl-L-cysteine, B-27, serum-free supplement, N-2 supplement, animal-free recombinant murine EGF, recombinant murine noggin, CHIR99021, and thiazovivin, and incubated for 4 days.
does not reasonably provide enablement for:
A method for culturing any organoid, comprising: culturing any cells in any culture medium comprising RS-246204 (at any concentration).
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, and if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether the specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). Furthermore, the USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of invention.

Breadth of claims:
	Claims 6-10 are directed to methods for culturing organoids comprising culturing any cells in any composition comprising any amount of RS-246204.
	While Claim 6 and 9-10 encompasses any cell type not limited to any particular cell or organoid type, and broadly claims any organoids produced by culturing any cells in a composition comprising RS-246204. Claim 6-8 and 10 encompass any  concentration of RS-246204 that could be used in the culture, and implies that any concentration of RS-246204 would be sufficient to induce any cell to form any organoid. Furthermore, claim 6 is not limited to cell culture conditions, nor incubation steps, that would permit cell to form organoids, and implies that any conditions, or incubation steps, are sufficient to for organoids.

	Nature of invention: 
	The specification teaches Wnt signaling is essential for the “role” of stem cells, and that activating Wnt signaling is necessary for organoid culture (Specification, p5, lines 4-5). The specification continues, teaching that currently Wnt3a or R-spondin us used to activate Wnt signaling for organoid cultures (Specification, p5, lines 5-7). Therefore, Applicants sought to find a replacement for these molecules (Specification, p5, lines 5-7). 
To this end, Applicant’s screened compounds included in a representative library of the Korea Chemical Bank (Specification, p13, lines 3-4) where they discovered that the administration of RS-246204 in culture could induce intestinal crypt organoids from intestinal crypts obtained from murine small intestine (Specification, p14, lines 15-20; Figure 1C). 
Applicant teaches that while concentrations of RS-246204 were tested at 6.25 µM, 12.5 µM, 25 µM, 50 µM, 100 µM, and 200 µM were tested, intestinal organoids were only observed when concentrations of 25 µM and 50 µM were used (Specification, p15, lines 8-13). However, Applicant does not provide a working example beyond organoids formed from murine intestinal crypts.
Applicant also teaches that to induce intestinal organoids, intestinal crypt cells were mixed with Matrigel and placed in a 96-well plate (p13, lines 7-8). Applicant continues, that in addition to RS-246204, small intestinal crypt cells were cultured in media comprising DMEM/F-12, Hepes buffer solution, L-glutamine, penicillin-streptomycin solution, N-acetyl-L-cysteine, B-27, serum-free supplement, N-2 supplement, animal-free recombinant murine EGF, recombinant murine noggin, CHIR99021, and thiazovivin (p13, lines12-15). Furthermore, Applicant teaches that cells were incubated for 4 days at 37°C and humidified at 5% CO2 (p13, lines 21, continuing to p14, lines 1-2).

	State of the prior art:
Clevers (Cell, 2016, hereafter “Clevers”) teaches that organoids can be initiated from the two main types of stem cells: pluripotent stem cells (including embryonic stem (ES) cells and induced pluripotent stem (iPS) cells) and adult stem cells (aSCs) (p1586, column 2). This agrees with Nam et al. (Oncotarget, published online Dec. 2017, on IDS 04/06/2020, hereafter “Nam”) who teaches that organoids can be classified as starting from pluripotent stem cells or tissue resident stem cells (p6356, column 1). However, Clevers also notes that aSCs organoids are restriction to the organ-type from which they derive (p1586, column 2). In regards to intestinal crypts specifically, Clevers teaches that intestinal stem cells reside at the base of these crypts (p1590, Small intestine and colon). 
Therefore, the prior art teaches limitations of using stem cells in producing organoids. While certain type of stem cells can be used to produce some tissue organoids, the organoid development depends on the stem cell used and to tissues these cells could develop into.
Furthermore, Yin et al. (Cell Stem Cell, 2016, hereafter “Yin”) teaches that most organoid models only represent single or partial components of a tissues, and that it is often difficult to control the cell type, organization, and cell/cell-matrix interactions within these systems (Abstract, p25). For example, for cancer organoids, LeSavage et al. (Nature Materials, 2022, hereafter “LeSavage”) teaches that despite recent innovations in organoid protocols, current techniques for cancer organoid culture are inherently irreproducible (Abstract, p143). LeSavage teaches that the use of ill-defined and heterogeneous medium components for organoid cultures, including conditioned medium and animal-derived serum, directly inhibits the controlled presence of soluble cues and unpredictably alters organoid phenotype (p146, Figure 2).
Therefore, the art teaches that the differences in media and culturing conditions affect organoid formation and limit reproducibility, and that without clearly defined conditions organoid phenotype can be unpredictable.
Additionally, Lancaster et al. (Science, 2014, hereafter “Lancaster”) teaches that the formation of organoids requires unique chemicals and culturing conditions (p1247125-4, Figure 3). Moreover, Nam teaches that RS-246204 failed to propagate colonoids from colon crypts, and could not replace R-spondin-1 (p6358, column 1, top paragraph).
Therefore, the prior art teaches that not only is organoid formation unpredictable, but that different organoids require different conditions and what is effective for the formation of one organoid type may not be effective for another. Specifically, the art demonstrates that RS-246204 is an ineffective substitute for R-spondin-1 in regards to colon organoid formation. 
In regards to concentrations, Nam teaches that RS-246204 was effective at concentrations between 50 µM and 25 µM, but that at concentrations above 200 µM enteric organoids failed to form, and at concentrations below 6.25 µM enteric organoids failed to bud (p6357, Effects of RS-246204 on enteroid formation and growth).
Therefore, the prior art teaches that RS-246204 has an effective concentration range for intestinal organoids derived from intestinal crypt cells, specifically, and that RS-246204 is not effective for inducing organoid formation for all cell types.

Level of ordinary skill in the art and experimentation
	The level of one of ordinary skill in the art is high. However, the specification does not describe the invention commensurate in scope with the claims. Additionally, because of the unpredictability in the art, as demonstrated by the discussion above, one of ordinary skill in the arts would not be able to use the present disclosure and the teachings of the art to practice the entire scope of the claimed invention. Furthermore, the experimentation to make use the claimed invention is not routine in the art, and therefore, the amount of experimentation is considered undue. Therefore, while the specification is enabling for the scope as set forth at the start of the rejection, the specification and the state of the art fail to enable the entire scope of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam et al. (Oncotarget, published online Dec. 2017, on IDS 04/06/2020, hereafter “Nam”).

	In regards to claim 6, Nam discloses a method for forming an organoid, comprising culturing cells in a composition comprising RS-246204 (p6356, Abstract; p6364, Screening procedure; p6359, Figure 2).
	In regards to claim 7, Nam discloses that organoids were formed from intestinal crypts (p6364, Preparation of mouse small intestinal organoids), which comprise adult intestinal stem cells. Therefore, since Nam discloses that “intestinal crypts” were used to form organoids, and since intestinal crypts are intestinal tissue that comprises adult stem cells, Nam discloses that the cells were derived from a population of stem cells or an isolated tissue fragment.
	In regards to claim 8, Nam disclose that the cells were derived from 8 to 10-week old mice (p6364, Preparation of mouse small intestinal organoids), which are adult stem cells.
	In regards to claim 9, Nam discloses that the concentration of RS-246204 was 25µM and 50 µM (p6359, Figure 2).
	In regards to claim 10, Nam discloses that the composition further comprised epidermal growth factor (EGF), Noggin, Thiazovivin, and CHIR99021 (p6364, Preparation of mouse small intestinal organoids).
	Therefore, Nam discloses the invention as claimed.
It is noted that Applicant and the reference Nam share some of the inventors in common. However, applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Conclusion

	No claims are allowed.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632     

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635